COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      GetLinks Inc. v. Kalibrr Inc.

Appellate case number:    01-21-00728-CV

Trial court case number: 2021-26067

Trial court:              80th District Court of Harris County

        On July 21, 2022, appellants, Angkor Capital Limited, GetLinks Inc., and Keenan Kwok,
filed an unopposed motion asking this Court to abate the appeal, pending the outcome of the trial
court’s July 20, 2022 dismissal order, dismissing the claims of appellee, Kalibrr Inc. We deny the
motion to abate. Appellants may seek extensions of time to file their brief. See TEX. R. APP. P.
10.5(b).


       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: ___August 4, 2022____